Citation Nr: 1712975	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and from April 1984 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of that hearing is associated with the claims file.

The Veteran has submitted additional pertinent evidence to the Board since the RO last considered his claim.  He also submitted a waiver of review of this evidence by the agency of original jurisdiction.  Accordingly, the Board may properly consider such evidence.  38 C.F.R. § 20.1304(c) (2016).  


FINDING OF FACT

The competent and probative evidence of record is in equipoise as to whether the Veteran's degenerative joint disease of the right knee was caused or incurred by his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative joint disease of the right knee are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied with regard to the Veteran's claims, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a right knee disability.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as degenerative arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a), including arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that service connection for a right knee disability is warranted.  In various lay statements and during his March 2012 hearing before the Board, he reported that he injured his right knee during service in approximately 1985 or 1986 when a fellow Marine fell on the Veteran's right knee during a sparring match.  The Veteran explained that he was taken to a battalion aid station at Camp Pendleton where he underwent X-rays and was placed in a cast for two to three months.  He has stated that, since that time, he has continuously experienced problems, including pain, in his right knee.  

Review of the record reflects that the Veteran's service treatment records from his second period of service, the period in which the injury occurred, are largely unavailable.  The only medical evidence from this period of service is a March 1986 examination which diagnosed a muscle strain of the bilateral calves, noting that the Veteran received inpatient treatment after a weightlifting incident.  In a May 2004 Formal Finding of Unavailability, the RO explained that they requested the Veteran's service treatment records from his second period of service from the National Personnel Records Center (NPRC) in May 2003, and that the NPRC responded by sending records for a different veteran.  The RO emailed the NPRC to correct the mistake, and in April 2004, the NPRC responded that they were unable to locate any records for the Veteran's second period of service.  In April 2004, the RO informed the Veteran that his service treatment records from his second period of service were unavailable.

Nevertheless, the Veteran has submitted lay statements in support of his claim from two fellow Marines.  In March 2012, T.C. reported that a fellow Marine fell on the Veteran's right knee during service, and that he was physically carried to a battalion aid station where he was placed in a cast.  T.C. noted that the Veteran had torn ligaments in his knee.  In an April 2013 statement, T.B. reported that the Veteran was transferred from a weapons company to special services with a cast on his right leg in 1985 or 1986.  

In November 2003, the Veteran underwent a VA examination.  The Board observes that the VA examiner referred regularly to the Veteran's left knee during the examination, but it appears that the examiner intended the right knee based upon the Veteran's explanation of the in-service injury and complaints.  The Veteran reported that he sustained a knee injury in 1984 when another Marine weighing approximately 250 pounds fell on his knee.  He noted significant swelling after the injury and stated that he was evaluated by orthopedics and placed in a long cylinder cast for several weeks.  He indicated that the treatment alleviated some of the pain, but he was experiencing problems with his knee.  He stated that, after service, he began working with the Santiago Police Department and then returned to Chicago to teach fitness.  He reported that he was able to do his duties as a fitness trainer, but that he had trouble performing his duties as a police officer due to his knee problems.  He complained that his knee gave out and was painful.  He also noted intermittent swelling.  Physical examination of the knee was conducted, and X-rays revealed mild medial compartment arthritis.  The diagnosis was chronic knee sprain with mild degenerative medial meniscal tear.

In February 2013, the Veteran underwent another VA examination.  The Veteran reported that his right knee was injured during service when someone fell on his knee.  He indicated that he was evaluated for the condition and was told that he tore both his medial and lateral meniscus.  He noted that he was treated in a cast for three months.  Presently, the Veteran reported knee pain five days per week, exacerbated by kneeling and squatting, and occasionally worsened with stairs.  He noted intermittent swelling and stiffness.  Physical examination was conducted, and X-rays revealed degenerative changes affecting primarily the patellofemoral joint and the medial compartment.  The diagnosis was right knee degenerative arthritis.  The examiner opined that the Veteran's right knee disability was less likely than not related to his active duty service, noting that there was no evidence of the alleged injury in the service treatment records and that regular treatment for a tear of the medial and lateral meniscus would have been surgery in 1985, not a cast.  The examiner noted that the Veteran's history and statements regarding the in-service injury were most consistent with a medial collateral ligament tear, and that physical examination was consistent with a healed medial collateral ligament tear without residual instability.  Based on this finding, the examiner concluded that a diagnosis of posttraumatic arthritis could not be supported, as the evidence suggested that the ligament tear healed completely and there was no evidence of meniscal injury.

In May 2013, L.E., D.O. submitted an opinion in support of the Veteran's claim.  Dr. L.E. noted the Veteran's history of chronic knee pain ever since a service-related injury.  She noted that a magnetic resonance imaging scan (MRI) of the right knee showed high grade articular cartilage loss, a grade 1 chronic sprain of the medial collateral ligament and a ganglion cyst of the posterior cruciate ligament close to the insertion on the tibia.  She opined that it was more likely than not that the Veteran's current right knee disability was related to his in-service knee injury.  She explained that she based her opinion on her seven-year history of treating the Veteran, his military history, physical findings, and the findings shown on the MRI.

In January 2016, the Veteran underwent another VA examination.  The Veteran reported that he injured his right knee during service when another service member fell on his right knee.  He sought medical treatment, and recalled that the physician told him that he had a right medial and lateral meniscus tear.  He stated that he received a plaster cast and walked with crutches for three months.  He was told that he would need surgery for the injury, but declined to proceed.  With regard to symptoms, the Veteran reported knee pain, swelling, and stiffness.  He noted various aggravating factors, including climbing and descending stairs, pivot turns, turning with a flexed right knee in bed, getting up from sitting in a chair, walking more than three blocks, and standing.  He noted right knee locking and buckling without falls.  Physical examination was conducted, and the diagnosis was right knee degenerative joint disease.  The examiner opined that the Veteran's right knee disability was less likely than not related to his in-service injury.  The only rationale provided was that a letter was provided by the Veteran's physician in 2013 but there were no medical records accompanying the MRI; that 1986 medical records note a 48-hour hospital stay for bilateral gastrocnemius muscle strains but no casting was done; and that in order to establish a well-grounded claim, it is necessary to provide evidence which demonstrates a permanent residual or chronic disability.

In December 2016, the Veteran underwent another VA examination.  The Veteran reported that he injured his right knee when another marine fell into him.  The Veteran stated that he felt his knee "pop" and that the next day it was swollen and he could not walk on it.  He was then carried to the base aid station where he was examined and given X-rays.  He noted that the physician informed him that he had torn his meniscus.  He was placed in a cast from groin to ankle for several weeks.  After the cast was removed, he could not bend his knee and was told that it was still swollen.  It was recasted for another month before removed.  The Veteran reported that his knee continued to bother him after service but not too severely until 1996 when he began running again.  He reported occasional buckling of his right knee and pain.  The examiner conducted a physical examination and diagnosed right knee osteoarthritis.  The examiner opined that it was less likely than not that the Veteran's right knee disability was related to his in-service knee injury.  Initially, the examiner noted that the service treatment records did not document a right knee injury.  The examiner acknowledged the lay statements submitted in support of the Veteran's claim, but concluded that a meniscal tear would not have been treated by casting the knee in 1985 according to the standard of care at that time.  The examiner noted the documented muscle strain injury in 1986, but found it to be unrelated since the Veteran only experienced calf pain at that time.  The examiner concluded that there was no way to clearly correlate the Veteran's right knee disability to an undiagnosed injury 31 years before.

In December 2016, the Veteran submitted another private medical opinion in support of his claim.  Dr. J.O. opined that it was more likely than not that the Veteran's right knee disability was related to his active duty service.  Dr. J.O. explained that it was likely that the condition developed during the Veteran's active duty service, and that the disability was worsened by his physical duties during service.

After thorough consideration of the evidence contained in the Veteran's claims file, the Board concludes that, with consideration of the benefit of the doubt, service connection for degenerative joint disease of the right knee is warranted. 

As noted above, the Veteran's service treatment records are mostly unavailable, and the service records that have been located do not show treatment for a right knee injury.  However, the Veteran has provided lay statements that he injured his knee during service when a fellow Marine fell on him, and that he sought medical treatment which revealed a torn meniscus and required him to wear a cast for several months.  Additionally, he provided two lay statements by fellow Marines which corroborate his reports.  The Veteran is competent to testify to observable symptoms such as pain, as such is capable of lay observation.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran, T.C., and T.B. are also competent to report in-service occurrences which they witnessed, such as the Veteran's right knee injury and subsequent treatment.  Thus, the lay statements are competent evidence.  Although the Veteran's service treatment records do not corroborate his reports of an in-service knee injury, the Board finds the Veteran's lay statements and those provided by T.C. and T.B. regarding the Veteran's in-service injury and symptoms to be credible, as they are consistent with one another and were consistently reported.  Thus, the Board accepts the Veteran's lay statements and those of T.C. and T.B. that the Veteran injured his right knee during service, that he subsequently wore a cast for several months, and that he experienced knee pain to be competent and credible evidence.

There are etiological opinions both in favor of and against the Veteran's claim for service connection.  While the January 2016 examiner concluded that the Veteran's right knee disability is not related to service, that opinion provided no substantive rationale in support of the opinion.  Thus, the Board does not provide it any significant probative weight.  Although the February 2013 and October 2016 VA examiners similarly concluded that the Veteran's right knee disability was not related to his active duty service, those examiners do not appear to have considered the Veteran's lay reports of having experienced pain continuously since the in-service injury.  Although the private medical opinions in favor of the Veteran's claim were not based upon a review of the Veteran's claims file, the Board finds them to be probative in this instance as they are based upon a competent and credible history of in-service and post-service symptoms provided by the Veteran, and provide adequate supporting rationale for the opinions.

Ultimately, with consideration of the benefit of the doubt, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's degenerative joint disease of the right knee is related to his active duty service.  When resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Entitlement to service connection for right knee degenerative joint disease is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


